Citation Nr: 1010389	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (also claimed as mental illness).

2.  Entitlement to service connection for a scar on the left 
side of the face.

3.  Entitlement to service connection for residuals of a 
coma.

4.  Entitlement to service connection for broken bones.

5.  Entitlement to service connection for the residuals of a 
left leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 
1971 to June 1975, and various periods of active duty 
training while a member of the Army National Guard from April 
1976 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2008, 
at which time the Board remanded it for additional 
development.  While the Board is loath to delay the Veteran's 
claim any further, additional development is needed before 
the case can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009 the RO certified the Veteran's appeal to the 
Board.  Later, service treatment records were received.  
Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction (the 
RO) for review and preparation of a Supplemental Statement of 
the Case (SSOC) unless this procedural right is waived in 
writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  The Veteran's representative requested in a February 
2010 statement that the case to be remanded to the RO for 
review of the additional evidence.  Therefore, the Board has 
no option but to accede to the request.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection 
for posttraumatic stress disorder (also 
claimed as mental illness), a scar on the 
left side of the face, residuals of a coma, 
broken bones, and the residuals of a left leg 
injury.  If the decision(s) remain adverse to 
the appellant, he and his representative must 
be provided with an appropriate SSOC, to 
include a description of the evidence 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

